Citation Nr: 1147304	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-39 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids, status post hemorrhoidectomy.

2.  Entitlement to a compensable rating for service-connected sinusitis.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic skin disorder, as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968 and September 1968 to December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.

The Veteran requested a hearing before the Board, but withdrew his request in a September 2011 statement.  Additional evidence and waiver of RO review of that evidence was sent to the Board via FAX machine by the Veteran in December 2011.  That evidence has been reviewed in conjunction with this decision.  It appears that the Veteran has underlined parts of this additional evidence to emphasize that he has medical problems not on appeal here.  These statements from the Veteran are referred to the RO for possible claims.  


The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic skin disorder, as secondary to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

2.  The Veteran's service-connected sinusitis is manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected hemorrhoids, status post hemorrhoidectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.114, Diagnostic Code 7336 (2011).

2.  The criteria for a rating of 10 percent, but no higher, for service-connected sinusitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in April 2004 and May 2009 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claims were adjudicated subsequently in a February 2010 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to a Compensable Rating for Service-Connected Hemorrhoids, Status Post Hemorrhoidectomy

Service connection for hemorrhoids, status post hemorrhoidectomy was established by a September 1990 rating decision, at which time a noncompensable rating was assigned, effective from December 1989.  The Veteran asserts his disability is more severe than what is represented by a noncompensable rating.  

The Veteran is currently rated noncompensably under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A rating of 10 percent is warranted for hemorrhoids, external or internal that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  A rating of 20 percent is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.  

The Veteran was afforded a VA examination in August 2004.  The Veteran complained of pain every day, no constipation, and no bleeding.  Examination revealed a small nodule about 1 centimeter (cm).  Mild tenderness was noted.  Sphincter tone was intact, sacral sensations were intact.  A fecal occult blood test was negative.  The impression was a history of hemorrhoids operated in 2000 with recurrence of external hemorrhoids with a lot of pain and no evidence of bleeding or anemia.  

The Veteran was afforded a VA examination in May 2006.  Examination revealed external hemorrhoids with no bleeding, thrombosis, prolapsed or fissures present.

The Veteran was afforded a VA examination in June 2009.  The Veteran reported having hemorrhoids first diagnosed in 1967 and having four surgeries or procedures.  The last procedure performed, in August 2004, was a rubber band ligation of external hemorrhoids.  Since that time, he has been noted to have internal hemorrhoids despite the fact that he says when he has a bowel movement his hemorrhoids protrude.  The Veteran denied bleeding currently.  Examination revealed a small 1 cm hemorrhoidal tag visible externally.  His rectal tone was normal and no internal hemorrhoids were palpated although they have been reported on previous colonoscopy.  There was no fecal leakage or bleeding.

The Veteran underwent a colonoscopy in February 2010.  Medium grade 1 internal hemorrhoids were noted.

The Veteran was afforded a VA examination in June 2011.  Examination revealed internal and external hemorrhoids with no bleeding, thrombosis or evidence of prolapsed.  They were noted to be reducible and without fissures present.

The Veteran has stated that his hemorrhoids are very painful.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, as stated previously, a compensable rating of 10 percent is warranted for hemorrhoids, external or internal that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  While the examinations have indicated that the Veteran suffers from both internal and external hemorrhoids, there is no evidence of large or thrombotic, irreducible with excessive redundant tissue and frequent recurrences.  In fact, during the June 2011 VA examination, the examiner noted that they were reducible and there was no evidence of thrombosis.  Additionally, there was no evidence of thrombosis during the June 2006 VA examination.  The findings described in the above examination do not approximate a 10 percent rating.  


The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for hemorrhoids, Diagnostic Code 7336 most appropriate.

In summary, the Veteran does not meet the criteria to warrant a compensable rating for service-connected hemorrhoids.

Extraschedular Consideration

The Board finds that the Veteran's service-connected hemorrhoids, status post hemorrhoidectomy does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his hemorrhoids is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

B.  Entitlement to a Compensable Rating for Service-Connected Sinusitis

Service connection for sinusitis was established by a September 1990 rating decision, at which time a noncompensable rating was assigned, effective from December 1989.  The Veteran asserts his disability is more severe than what is represented by a noncompensable rating.  

The Veteran is currently rated noncompensably under 38 C.F.R. § 4.97, Diagnostic Code 6513.  A rating of 10 percent is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  A rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonger (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A rating of 50 percent is warranted following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  

The Veteran was afforded a VA examination in June 2004.  The Veteran reported having headaches and left maxillary sinus pain with sinus infections.  He reported that during infections he gets purulent nasal drainage and some upper tooth pain.  The Veteran stated he gets infections about every couple of months, with the last infection in March where he was treated with antibiotics.  The examiner noted that the Veteran has been treated with intravenous antibiotics when he has an infection and currently uses Allegra.  There were no reported surgeries.  The examiner noted the Veteran has sinus infections about every two to three months.  The Veteran was diagnosed with chronic left-sided nasal obstruction with intermittent episodes of maxillary sinusitis and associated headaches secondary to left nasal septal deviation.  

The Veteran was afforded a VA examination in May 2006.  The Veteran reported his left maxillary sinus was affected and he had episodes of sinusitis during the past 12 months.  Examination of the sinus was normal.

The Veteran was afforded a VA examination in June 2009.  The Veteran reported blockage of his left nasal cavity as well as itchy, watery eyes, nasal congestion and some drainage.  The examiner stated there was no evidence of chronic infection or incapacitating episodes but he did report purulent discharge.  Examination revealed no discharge seen, either clear or purulent and the Veteran's pharynx was not inflamed.  The Veteran was diagnosed with chronic rhinosinusitis with no evidence of acute bacterial sinusitis.

The Veteran was afforded a VA examination in June 2011.  The Veteran reported an onset of sinusitis during service.  It was noted that no surgery had been performed.  He currently uses nasal spray, nasal rinses, and generic Zyrtec.  The Veteran reported an infection about a month prior to the examination with treatment with antibiotics about three times a year.  There were no noted incapacitating episodes but four non-incapacitating episodes of sinusitis in the prior 12 months were noted.  Sinus examination was normal.  A computed tomography (CT) of the sinuses indicated sinusitis and the impression was mild sinus disease.  The Veteran was diagnosed with chronic sinusitis, inferior turbinate hypertrophy, and perennial allergic rhinitis.

The Veteran has stated that his sinusitis is painful.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

As stated previously, a rating of 10 percent is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  

The Board notes that the Veteran has reported three to four non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  See June 2004, May 2006, and June 2011 VA examinations.  The Board notes that headaches, pain, and purulent discharge are symptoms that the Veteran is competent to describe.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds the Veteran is entitled to a rating of 10 percent.  

A rating higher than 10 percent is not warranted, as there is no evidence that the Veteran has suffered with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran himself has indicated that he suffers from approximately four non-incapacitating episodes per year.  See June 2011 VA examination.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for sinusitis, Diagnostic Code 6513 most appropriate.

In summary, the Veteran meets the criteria necessary to warrant a rating of 10 percent for service-connected sinusitis.

Extraschedular Consideration

The Board finds that the Veteran's service-connected sinusitis does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his sinusitis is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 



C.  Total Disability Rating Based on Individual Unemployability (TDIU) Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has been granted TDIU in a July 2011 rating decision, and as such, is no longer on appeal. 


ORDER

Entitlement to a compensable rating for service-connected hemorrhoids, status post hemorrhoidectomy is denied.

The criteria for a rating of 10 percent, but no higher, for service-connected sinusitis, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In a January 2010 rating decision, the RO denied the Veteran's request to reopen a claim for entitlement to service connection for a chronic skin disorder, as secondary to exposure to herbicides.  In February 2010, the RO received a statement from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic skin disorder, as secondary to exposure to herbicides.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


